Fourth Court of Appeals
                                      San Antonio, Texas
                                            JUDGMENT
                                         No. 04-13-00187-CR

                                     Fernando RODRIGUEZ, Jr.,
                                              Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                    From the 341st Judicial District Court, Webb County, Texas
                               Trial Court No. 2011-CRN-531-D3
                           Honorable Beckie Palomo, Judge Presiding 1


    BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

        SIGNED September 10, 2014.


                                                     _____________________________
                                                     Catherine Stone, Chief Justice




1
 The Honorable Elma Teresa Salinas Ender presided over the hearing on the motion to suppress. The Honorable
Beckie Palomo presided over the jury trial and signed the judgment.